                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF LOUISIANA


 LATONYA HARRIS, individually and                                       CIVIL ACTION
 on behalf of Larry Harris, deceased
                                                                        NO. 18-10432
 VERSUS
                                                                        SECTION M (5)
 M. CARBINE RESTORATIONS, LTD.


                                        ORDER & REASONS

        Before the Court is defendant M. Carbine Restorations, Ltd.’s motion to dismiss,1 to

which plaintiff Latonya Harris (“Harris”) responds in opposition,2 and in further support of

which M. Carbine replies.3 Having considered the applicable law and the parties’ memoranda,

the Court issues this Order & Reasons.

        Harris filed this action in the Civil District Court, Parish of Orleans, State of Louisiana

against M. Carbine alleging that her father, Larry Harris, died as a result of a workplace injury

that occurred at a construction site on which M. Carbine was the general contractor.4 Harris

alleges that the accident resulted from M. Carbine’s negligence and seeks wrongful death and

survival damages.5 Harris does not specify by whom her father was employed at the time of the

accident.6

        M. Carbine removed the action to this Court alleging diversity subject-matter jurisdiction

under 28 U.S.C. § 1332.7 Thereafter, M. Carbine filed the instant motion to dismiss with

prejudice pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure arguing that the only


        1
          R. Doc. 6.
        2
          R. Doc. 8.
        3
          R. Doc. 13.
        4
          R. Doc. 1-1 at 1-5.
        5
          Id.
        6
          Id.
        7
           R. Doc. 1 at 1-6. Harris is a citizen of Texas, M. Carbine is a citizen of Louisiana, and there is
undisputedly more than $75,000 in controversy in this wrongful death and survival action.
logical reading of the complaint is that Harris alleges that her father was employed by M.

Carbine, and as a result, Harris’ claims are barred by the exclusivity provisions of the Louisiana

Workers’ Compensation Act (“LWCA”).8 Harris opposes the motion arguing that she did not

specifically allege that M. Carbine was her father’s employer, and that he was in fact employed

by Herbert Hill at the time of the accident as he had been for twenty-five (25) years.9 Harris

argues that she should be permitted to file an amended complaint to clarify her father’s

employment.10

       Rule 15(a)(2) of the Federal Rules of Civil Procedure provides that a party may amend its

pleading with leave of court, and that courts “should freely give leave when justice so requires.”

A district court has discretion on whether to grant leave to amend. Addington v. Farmer’s

Elevator Mut. Ins. Co., 650 F.2d 663, 666 (5th Cir. 1981). In this case, justice requires granting

leave to allow Harris to amend her complaint to clarify by whom her father was employed at the

time of the accident. Dismissal with prejudice is too harsh a remedy when it is unclear whether

the decedent was employed by M. Carbine.

       Accordingly, IT IS ORDERED that M. Carbine’s motion to dismiss (R. Doc. 6) is

DENIED.

       IT IS FURTHER ORDERED that Harris is granted leave of Court to file an amended

complaint, which must be filed within fifteen (15) days of the date of this Order & Reasons.



       New Orleans, Louisiana, this 16th day of January, 2019.



                                                    ________________________________
                                                    BARRY W. ASHE
                                                    UNITED STATES DISTRICT JUDGE

       8
         R. Doc. 6-1 at 3-7.
       9
         R. Doc. 8 at 1.
       10
          Id. at 2-3.
                                                2
